Title: From George Washington to Andrew Lewis, 3 June 1757
From: Washington, George
To: Lewis, Andrew



[Fort Loudoun, 3 June 1757]
To Major Lewis—or, &c.Sir,

In a letter which I wrote to you yesterday, I desired that the Indians might not be brought to this place if it cou’d possibly be avoided: Since which, the Honble Edmund Atkin, Esquire; superintendant of Indian Affairs, is arrived; and desires to hold a conference with them here.
No bad consequences are likely to ensue by bringing them from the Frontiers (of which, however, you are to judge from appearances.) Mr Smith the Interpreter, you are to bring without fail; as, without his assistance, no conference can be held. I am &c.

G:W.
June the 3d 1757.   

